Exhibit 95.1 MINE SAFETY DISCLOSURE Our mine operations are subject to regulation by the Federal Mine Safety and Health Administration (“MSHA”) under the Federal Mine Safety and Health Act of 1977 (the “Mine Act”).MSHA inspects our mines on a regular basis and issues various citations and orders to our operators when its inspectors believe that a violation has occurred under the Mine Act.We disclose information regarding certain citations and orders issued by MSHA and related assessments and legal actions with respect to our coal mining operations.In evaluating the below information regarding mine safety and health, investors should take into account factors such as: (i)the number of citations and orders will vary depending on the size of a coal mine, (ii)the number of citations issued will vary from inspector to inspector and mine to mine, and (iii)citations and orders can be contested and appealed, and in that process are often reduced in severity and amount, and are sometimes dismissed or vacated.
